Title: To James Madison from Aaron Burr, [30 June] 1801
From: Burr, Aaron
To: Madison, James


[New York, 30 June 1801]
… I am goaded with letters from Connecticut & Vermont respecting the department of Post Office which they pronounce to be a grievance intolerable—our friends in those States say that they can make no use of that mode of Conveyance while in the present hands—Col. Robinson & Mr Selden, two Very respectable men of Vermont have written me several letters on this subject, and they have desired me to communicate to you also the following fact—That Sam & Jas Hicks (good repub?) used for many years to carry the mail from Albany to Rutland but about three or four years ago were refused that employments from political reasons only—Robinson & Selden wish that the Hicks[e]s may be reinstated.
Genl John Heard, of Woodbridge N. Jersey, has written me some hard reproaches because I did not recommend him for Collector of Amboy & now begs me to offer his name as Candidate for office of Marshall. It was from no prejudice against the General that I did not mention his name; but merely from an extreme reluctance to meddle in these things.… It is but justice to him to say that he served honorably in our army throughout the Revolutionary War.…
 

   
   Printed extract (American Art Association Catalogue No. 7799, Frederick B. McGuire Collection [1917], item 19). Listed as an ALS, 2 pp., “relating to the appointment of post-office officials, mentions public men of the day, introducing a Mr. Gilston.”



   
   See Robinson to JM, 31 Mar. 1801.



   
   Burr may have referred to Andrew Selden, who in 1794–95 sat on important committees as a Vermont legislator and after 1811 probably edited a Bennington newspaper (Records of the Governor and Council of the State of Vermont [6 vols.; Montpelier, 1876], 4:64, 87; Brigham, History and Bibliography of American Newspapers, 2:1073).


